

AXIS CAPITAL HOLDINGS LIMITED
2018 EXECUTIVE LONG-TERM EQUITY COMPENSATION PROGRAM
AXIS Capital Holdings Limited (the “Company”) has established the AXIS Capital
Holdings Limited 2018 Executive Long-Term Equity Compensation Program (the
“Program”) to enable eligible employees of the Company and its subsidiaries to
share in the success of the Company through the grant of equity awards. The
terms of the Program are as set forth herein.
1.
Eligibility. Any Executive Committee Member who is employed by the Company or
one of its subsidiaries shall be entitled to annual allocation from the equity
pool (as defined in Section 2) and shall be a “Participant” in the Program.

2.
Target Equity Allocation. Each Participant’s initial “Target Equity Allocation”
shall be based on the Participant’s annual equity target value as set forth in
their respective employment agreement or offer letter. This Target Equity
Allocation shall be split between a time-based award and a performance-based
award at the Compensation Committee’s discretion.

3.
Time-Based Award. The time-based portion of the Target Equity Allocation shall
be adjusted based on performance at the time of grant. Such adjustment
ultimately will be based on the Company’s three-year growth in diluted book
value per share (DBVPS) as compared to the Company’s peer group, and shall range
from 75% to 125% of the time-based Target Equity Allocation. Time-based awards
will vest 25% per year over a four year vesting period.

4.
Performance-Based Award. The performance-based portion of the Target Equity
Allocation will be granted as initially determined without adjustment, but
vesting will be subject to a performance condition. Specifically,
performance-based awards will be eligible to vest in a range of 0% to 200% of
the initial Target Equity Allocation on the third anniversary of the date of
grant, depending on the Company’s three-year growth in DBVPS percentile rank as
compared to the Company’s peers, as determined as of the time of vesting.

5.
Form of Awards. Awards may be made in the form of restricted stock or restricted
stock units, at the Committee’s discretion.

6.
Clawback. Any equity compensation award hereunder is subject to recoupment, at
the Committee’s discretion, under the Company’s executive compensation
recoupment, or “clawback”, policy.

7.
Interpretation of Program. The Committee shall have the authority to administer
the Program, to conclusively make all determinations under the Program and to
interpret the Program, subject to and in accordance with the Company’s 2017
Long-Term Equity Compensation Plan. Any such determinations or interpretations
made by the Committee shall be binding on all persons.

8.
Governing Law. The Program shall be governed by the laws of Bermuda.

9.
No Guarantee of Continued Employment. Nothing in the Program shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate any





--------------------------------------------------------------------------------




employee’s employment at any time, nor shall it confer upon any Participant any
right to continue in the employ of the Company or any of its subsidiaries. For
purposes of the Program, temporary absence from employment because of illness,
vacation, approved leaves of absence and transfers of employment among the
Company and its subsidiaries shall not be considered to terminate an employee’s
employment.
10.
Successors. All obligations of the Company under the Program shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

11.
Amendment and Termination. This Program may be amended or terminated at any time
by the Committee.

 
 
 
February 2018


